DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position detection unit that detects the position of the moving body”, which uses the word “unit” as a generic placeholder in claim(s) 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
3.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitation “the first direction” (line 2) refers to the limitation “opposite directions along a first axis” (line 3) of claim-1, or, if it refers to the limitation “opposite directions along a second axis” (line 4) of claim-1, or, if it refers to the limitation “direction of the first axis” (line 6) of claim-1, or, if it is a new limitation. 
In addition, in order to apply prior art in the rejection below, the examiner interprets that the aforesaid “the first direction” of claim-2 refers to the “direction of the first axis” (line 6) of claim-1.

5. 	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitation “the first direction” (line 2) refers to the limitation “opposite directions along a first axis” (line 3) of claim-1, or, if it refers to the limitation “opposite directions along a second axis” (line 4) of claim-1, or, if it refers to the limitation “direction of the first axis” (line 6) of claim-1, or, if it is a new limitation. 
In addition, in order to apply prior art in the rejection below, the examiner interprets that the aforesaid “the first direction” of claim-2 refers to the “direction of the first axis” (line 6) of claim-1.

6. 	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
6.1. 	The limitation “position detection unit” is unclear because neither the specifications, nor claims, nor the drawings recite sufficiently definite structure, material or acts to perform the function relative to detecting “the position of the moving body”. Furthermore, the specification simply recites said “position detection unit” as it is in the claim. 
6.2. 	Claim 19 recites the limitations “the position” in line 4. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. 	Claim(s) 19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The aforesaid claim implements a new subject matter that is not described in the specifications. 
Specifically, the claim recites a “position detection unit” where no structures for this specific limitation(s) is disclosed in the applicant’s specification, therefore, claim 19 is rejected for no written description in the specification. 
Furthermore, such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function(s) and indicate that the inventor has not provided sufficient disclosure to show possession of the invention pursuant to MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises, VI. INDEFINITENESS REJECTION OF A MEANS- (OR STEP-) PLUS-FUNCTION LIMITATION.

Examiner’s Note
8.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-5, 10, 11, 15, 17 and 18 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al (Pub. No.: US 2018/0088188 hereinafter mentioned “Koyama”).

As per claim 1,  Koyama discloses: 
A magnetic sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a magnetoresistive effect element including a first side surface and a second side surface, which face in opposite directions along a first axis, and a first end surface and a second end surface, which face in opposite directions along a second axis, wherein the first axis is substantially orthogonal to the second axis, and the magnetoresistive effect element has a sensitivity axis that extends in a direction of the first axis (Fig. 1B, see the GMR 22. Also see [0047]);
a first yoke unit (Fig. 1B, see any of the yoke 24 or yoke 26. Also see [0047]) provided adjacent to the first side surface of the magnetoresistive effect element (Fig. 1B, see the GMR 22. Also see [0047]); and
a first bias magnetic field generation unit (Fig. 1B, see the magnet 50 with film 56 unit. Also see [0044]) provided adjacent to the first end surface of the magnetoresistive effect element (Fig. 1B, see the GMR 22. Also see [0047]), 
wherein the first bias magnetic field generation unit is provided to be capable of applying a bias magnetic field on the magnetoresistive effect element and the first yoke unit (see [0044]).

As per claim 2,  Koyama discloses the magnetic sensor of claim 1 as described above.
Koyama further discloses:
the length of the first bias magnetic field generation unit in the first direction is greater than (Fig. 1B, see the length of the magnet 50 with film 56 unit. Also see [0044]) a sum of the lengths of the magnetoresistive effect element and the first yoke unit in the first direction (Fig. 1B, see the length of the GMR added to the length of any one of the yoke 24 or yoke 26. Also see [0047]); and
the magnetoresistive effect element and the first yoke unit (Fig. 1B, see the length of the GMR added to the length of any one of the yoke 24 or yoke 26. Also see [0047]) are provided to fit in a range of the length of the first bias magnetic field generation unit in the first direction (Fig. 1B, see the length of the magnet 50 with film 56 unit. Also see [0044]).

As per claim 3,  Koyama discloses the magnetic sensor of claim 1 as described above.
Koyama further discloses:
a second yoke unit (Fig. 1B, see another one of any of the yoke 24 or yoke 26. Also see [0047]) provided adjacent to the second side surface of the magnetoresistive effect element (Fig. 1B, see the GMR 22. Also see [0047]).

As per claim 4,  Koyama discloses the magnetic sensor of claim 1 as described above.
Koyama further discloses:
the length of the first bias magnetic field generation unit in the first direction is longer than (Fig. 1B, see the length of the magnet 50 with film 56 unit. Also see [0044]) a sum of the lengths of the magnetoresistive effect element, the first yoke unit and the second yoke unit in the first direction (Fig. 1B, see the length of the GMR added to the lengths of the yoke 24 and yoke 26. Also see [0047]); and
the magnetoresistive effect element, the first yoke unit and the second yoke unit (Fig. 1B, see the length of the GMR added to the lengths of the yoke 24 and yoke 26. Also see [0047]) are provided to fit in a range of the length of the first bias magnetic field generation unit in the first direction (Fig. 1B, see the length of the magnet 50 with film 56 unit. Also see [0044]).

As per claim 5,  Koyama discloses the magnetic sensor of claim 3 as described above.
Koyama further discloses:
the magnetoresistive effect element (Fig. 1B, see the GMR 22. Also see [0047]) is one of a plurality of the magnetoresistive effect elements (Fig. 1B, see the GMR 32. Also see [0062]), and 
the magnetoresistive effect elements (Fig. 1B, see the GMR 22 and GMR 32. Also see [0047] and [0062]) and either one of the first yoke unit or the second yoke unit are arranged alternatingly along the first direction (Fig. 1B, see the yoke 26. Also see [0047]).

As per claim 10,  Koyama discloses the magnetic sensor of claim 1 as described above.
Koyama further discloses:
wherein the first bias magnetic field generation unit (Fig. 1B, see the magnet 50 with film 56 unit. Also see [0044]) faces the first end surface of the magnetoresistive effect element (Fig. 1B, see the GMR 22. Also see [0047]) with a prescribed gap in between (Fig. 1B, see gap g1. Also see [0054]).

As per claim 11,  Koyama discloses the magnetic sensor of claim 1 as described above.
Koyama further discloses:
wherein the edge of the first bias magnetic field generation unit (Fig. 1B, see the magnet 50 with film 56 unit. Also see [0044]) positioned on the magnetoresistive effect element side (Fig. 1B, see the GMR 22. Also see [0047]) overlaps the end of the first yoke unit (Fig. 1B, see any of the yoke 24 or yoke 26. Also see [0047]) in the plan view of the magnetic sensor (Figs. 1A-1B, see sensor 10. Also see [0040]). 

As per claim 15,  Koyama discloses the magnetic sensor of claim 1 as described above.
Koyama further discloses:
wherein the first bias magnetic field generation unit has a facing surface (Fig. 1B, see the magnet 50 with film 56 unit. Also see [0044]) that faces the first end surface of the magnetoresistive effect element (Fig. 1B, see the GMR 22. Also see [0047]) and a protruding part that protrudes toward (Fig. 1B, see the film 58a. Also see [0045]) the first end surface of the magnetoresistive effect element from the facing surface (Fig. 1B, see the GMR 22. Also see [0047]).

As per claim 17,  Koyama discloses the magnetic sensor of claim 1 as described above.
Koyama further discloses:
wherein the magnetoresistive effect element (Fig. 1B, see the GMR 22. Also see [0047]) includes a laminated body in which at least a magnetization fixed layer the magnetization of which is fixed, and a magnetization free layer the magnetization direction of which changes in accordance with an external magnetic field, are layered (see [0003]-[0004]. The layers forming the GMR elements have a free-layer and a fixed/pinned-layer. Also see https://www.lakeshore.com/docs/default-source/about-us-document-library/publications/datatech-gmr.pdf?sfvrsn=7c9432bc_1). 

As per claim 18,  Koyama discloses the magnetic sensor of claim 1 as described above.
Koyama further discloses:
wherein the magnetoresistive effect element is an AMR element, a GMR element or a TMR element (Fig. 1B, see the GMR 22. Also see [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim(s) 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of OHTA et al (Pub. No.: US 2019/0285435 hereinafter mentioned as “Ohta”).

As per claim 19,  Koyama discloses the magnetic sensor of claim 1 as described above but does not explicitly discloses:
A position detection device comprising:
a magnetic detection unit that outputs a detection signal based on change in an external magnetic field accompanying movement of a moving body; and
a position detection unit that detects the position of the moving body based on the detection signal output from the magnetic detection unit,
wherein the magnetic detection unit includes the magnetic sensor according to Claim 1.
However, Ohta further discloses a position detection device (Fig. 1B, see the position detection apparatus 100. Also see [0052]) comprising:
a magnetic detection unit (Fig. 6, see the magnetic sensor 110. Also see [0052]) that outputs a detection signal based on change in an external magnetic field accompanying movement of a moving body (Fig. 6, see the moving body 120. Also see [0052]-[0053] and/ claim-8); and
a position detection unit (Fig. 7, see the arithmetic operation part 113. Also see [0052]-[0053] and/ claim-8) that detects the position of the moving body based on the detection signal output from the magnetic detection unit (see [0052]-[0053] and/ claim-8),
wherein the magnetic detection unit (Fig. 6, see the magnetic sensor 110. Also see [0052]) includes the magnetic sensor (Fig. 7, see the first magnetic sensor part 111 and the second magnetic sensor part 112. Also see [0066]) according to Claim 1 (this comes from the combination of Koyama and Ohta).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “position detection device comprising: a magnetic detection unit that outputs a detection signal based on change in an external magnetic field accompanying movement of a moving body; and a position detection unit that detects the position of the moving body based on the detection signal output from the magnetic detection unit, wherein the magnetic detection unit includes the magnetic sensor according to Claim 1” disclosed by Ohta into Koyama, with the motivation and expected benefit related to improving the sensor by implementing its used in the industry of position detection device (Koyama, Paragraph [0139]) while using the magnetic sensor in a position detection apparatus (Ohta, Paragraph [0051]), and further improving stability and manufacturing cost (Koyama, Paragraph [0005]).
Furthermore, Koyama states that “magnetic sensor according to the present invention can be used for detection of rotation information of automobile axles, rotary encoders” (Koyama, Paragraph [0139]).

11.	Claim(s) 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Bussing et al (Pub. No.: US 2018/0306843 hereinafter mentioned as “Bussing”).

As per claim 20,  Koyama discloses the magnetic sensor of claim 1 as described above but does not explicitly discloses:
A current sensor comprising 
a magnetic detection unit that detects magnetism generated from a conductor in which a current to be measured flows, wherein the magnetic detection unit includes the magnetic sensor according to Claim 1.
However, Bussing further discloses a current sensor comprising
a magnetic detection unit (Fig. 1, see the current sensor 100. Also see [0060]-[0061] and/ claim-1) that detects magnetism generated from a conductor (Fig. 2, see the conductor 206. Also see [0060]-[0061] and/ claim-1) in which a current to be measured flows (see [0060]-[0061] and/ claim-1), wherein the magnetic detection unit includes the magnetic sensor (Fig. 1, see any of the magnetic field sensing elements 110a-110n. Also see [0060]-[0061] and/ claim-1)  according to Claim 1 (this comes from the combination of Koyama and Ohta).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “current sensor comprising a magnetic detection unit that detects magnetism generated from a conductor in which a current to be measured flows, wherein the magnetic detection unit includes the magnetic sensor according to Claim 1” disclosed by Bussing into Koyama, with the motivation and expected benefit related to improving the sensor by implementing its used in the industry of current detection device (Koyama, Paragraph [0139]) while measuring the magnetic field generated by the current through the conductor (Bussing, Paragraph [0003]), and further improving stability and manufacturing cost (Koyama, Paragraph [0005]).
Furthermore, Koyama states that “magnetic sensor according to the present invention can be used for … detection of current information” (Koyama, Paragraph [0139]).

Allowable Subject Matter
12. 	Claim(s) 6-9, 12-14 and 16 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is an examiner's statement of reasons for the objection: 

14. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a second bias magnetic field generation unit provided adjacent to the second end surface of the magnetoresistive effect element. 

15.	Claim(s) 7-8 depend and also further limit claim 6, therefore, they would also be allowable.

16. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the first bias magnetic field generation unit touches the first end surface of the magnetoresistive effect element. 

17. 	Regarding claim 12, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the first bias magnetic field generation unit has a first facing surface facing the first end surface of the magnetoresistive effect element;
the first facing surface is inclined at a prescribed angle with respect to the second direction; and
the first end surface of the first yoke unit facing the first facing surface is inclined at a prescribed angle with respect to the second direction. 

18. 	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a second bias magnetic field generation unit provided adjacent to the second end surface of the magnetoresistive effect element;
wherein the edge of the second bias magnetic field generation unit positioned on the magnetoresistive effect element side overlaps the end of the first yoke unit in the plan view of the magnetic sensor. 

19.	Claim(s) 14 depends and also further limits claim 13, therefore, it would also be allowable.

20. 	Regarding claim 16, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a second bias magnetic field generation unit provided adjacent to the second end surface of the magnetoresistive effect element, wherein the second bias magnetic field generation unit has a facing surface that faces the second end surface of the magnetoresistive effect element and a protruding part that protrudes toward the second end surface of the magnetoresistive effect element from the facing surface. 

21.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867